Title: From George Washington to Samuel Powel, 29 June 1792
From: Washington, George
To: Powel, Samuel



Dear Sir,
[Philadelphia] June 29th 1792.

I feel much obliged by your kind offer of one of the tubs of Grape Vines from Madeira. If the remaining two contain plants enough to answer your own purposes, I will accept it with thankfulness; but let me entreat you not to disoblige yourself in order to accomodate me.
A Vessel will sail in a few days for Alexandria, by which I shall send sundry parcels to Mount Vernon.
Mrs Washington unites with me in compliments & best wishes for Mrs Powell & yourself—and with grt esteem & regard I am—Dear Sir Yr Most Obedient and Affectionate Servt

Go: Washington

